FORM OF VOTING AND EXCHANGE TRUST AGREEMENT

THIS VOTING AND EXCHANGE TRUST AGREEMENT made as of February 2, 2016 among
Biotricity Inc., a corporation existing under the laws of the State of Nevada
(the "Parent"), 1061806 B.C. LTD., a corporation existing under the laws of the
Province of British Columbia ("Callco"), 1062024 B.C. LTD., a corporation
existing under the laws of the Province of British Columbia ("Exchangeco") and
Computershare Trust Company of Canada, a trust company incorporated under the
laws of Canada (the "Trustee").

RECITALS:

A.

In connection with the exchange agreement (the "Exchange Agreement") made as of
February 2, 2016 among the Parent, Exchangeco, Callco, iMedical Innovation Inc.,
a corporation existing under the laws of the Province of Ontario ("iMedical"),
and the securityholders of iMedical, who have signed the Exchange Agreement or
who have agreed to be bound by the Exchange Agreement (the "iMedical
Shareholders"), Exchangeable Shares (as defined therein) are to be issued to the
iMedical Shareholders.

B.

Holders of Exchangeable Shares will be entitled to require Exchangeco to redeem
such Exchangeable Shares and, upon such redemption, each Exchangeable Share so
redeemed shall be exchanged by Exchangeco for one share of common stock of the
Parent (each, a "Parent Share").

C.

The parties desire to make appropriate provision and to establish a procedure
whereby voting rights in the Parent shall be exercisable by the Beneficiaries
(as hereinafter defined) from time to time by and through the Trustee, which
will hold legal title to the Special Voting Share (as hereinafter defined) to
which voting rights attach for the benefit of the Beneficiaries.

D.

Pursuant to the Exchange Agreement, the Parent, Callco and Exchangeco are
required to enter into a voting and exchange trust agreement substantially in
the form of this Agreement.

E.

These recitals and any statements of fact in this Agreement are made by the
Parent, Callco and Exchangeco and not by the Trustee.

In consideration of the foregoing and the mutual agreements contained herein
(the receipt and sufficiency of which are acknowledged), the parties agree as
follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions

In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the "Exchangeable Share Provisions") attaching to
the Exchangeable Shares as set out in the articles of Exchangeco and the
following terms shall have the following meanings:

"Automatic Exchange Right" has the meaning ascribed thereto in Section ?5.10(b);

"Beneficiaries" means the registered holders from time to time of Exchangeable
Shares, other than the Parent and any subsidiary of the Parent;











"Beneficiary Votes" has the meaning ascribed thereto in Section ?4.2;

"Business Day" means a day other than a Saturday, a Sunday or any other day on
which major commercial banking institutions in Toronto, Ontario or New York
City, New York are closed for business;

"Callco" has the meaning ascribed thereto in the introductory paragraph;

"Change of Law Call Right" has the meaning ascribed thereto in the Exchange
Agreement;

"Equivalent Vote Amount" means, with respect to any matter, proposition,
proposal or question on which holders of Parent Shares are entitled to vote,
consent or otherwise act, the number of votes to which a holder of one Parent
Share is entitled with respect to such matter, proposition or question;

"Exchange Agreement" has the meaning ascribed thereto in Recital A;

"Exchange Right" has the meaning ascribed thereto in Section ?5.1(a);

"Exchangeco" has the meaning ascribed thereto in the introductory paragraph;

"Indemnified Parties" has the meaning ascribed thereto in Section ?8.1(a);

"Insolvency Event" means (i) the institution by Exchangeco of any proceeding to
be adjudicated a bankrupt or insolvent or to be dissolved or wound up, or the
consent of Exchangeco to the institution of bankruptcy, insolvency, dissolution
or winding-up proceedings against it, (ii) the filing by Exchangeco of a
petition, answer or consent seeking dissolution or winding-up under any
bankruptcy, insolvency or analogous laws, including the Companies Creditors'
Arrangement Act (Canada) and the Bankruptcy and Insolvency Act (Canada), and the
failure by Exchangeco to contest in good faith any such proceedings commenced in
respect of Exchangeco within 30 days of becoming aware thereof, or the consent
by Exchangeco to the filing of any such petition or to the appointment of a
receiver, (iii) the making by Exchangeco of a general assignment for the benefit
of creditors, or the admission in writing by Exchangeco of its inability to pay
its debts generally as they become due, or (iv) Exchangeco not being permitted,
pursuant to solvency requirements of applicable law, to redeem any Retracted
Shares pursuant to Section 27.6(a)(iii) of the Exchangeable Share Provisions
specified in a retraction request delivered to Exchangeco in accordance with
Section 27.6 of the Exchangeable Share Provisions;

"Liquidation Event" has the meaning ascribed thereto in Section ?5.10(a);

"Liquidation Event Effective Date" has the meaning ascribed thereto in Section
?5.10(c);

"List" has the meaning ascribed thereto in Section ?4.6;

"Officer's Certificate" means, with respect to the Parent, Callco or Exchangeco,
as the case may be, a certificate signed by any one of the chairman of the
board, the president,  the chief executive officer, the chief financial officer
or any other executive officer of the Parent, Callco or Exchangeco, as the case
may be;

"Other Corporation" has the meaning ascribed thereto in Section ?10.4(c);











"Other Shares" has the meaning ascribed thereto in Section ?10.4(c);

"Parent" has the meaning ascribed thereto in the introductory paragraph;

"Parent Consent" has the meaning ascribed thereto in Section ?4.2;

"Parent Meeting" has the meaning ascribed thereto in Section ?4.2;

"Parent Share" has the meaning ascribed thereto in Recital B;

"Parent Successor" has the meaning ascribed thereto in Section ?10.1(a);

"Privacy Laws" has the meaning ascribed thereto in Section ?6.17;

"Retracted Shares" has the meaning ascribed thereto in Section ?5.7;

"Special Voting Share" means the special voting share in the capital of the
Parent, issued by the Parent to the Trustee in certificated form, which, at any
time, entitles the holder of record to that number of votes at meetings of
holders of Parent Shares equal to the number of Exchangeable Shares outstanding
at such time (excluding Exchangeable Shares held by the Parent and its
subsidiaries);

"Support Agreement" means the support agreement dated the date hereof between
the Parent, Callco and Exchangeco, substantially in the form of Schedule D to
the Exchange Agreement;

"Trust Estate" means the Special Voting Share, any other securities, the
Exchange Right, the Automatic Exchange Right and any money or other property
which may flow through the Trustee from time to time pursuant to this Agreement;

"Trust" means the trust created by this Agreement;

"Trustee" has the meaning ascribed thereto in the introductory paragraph; and

"Voting Rights" means the voting rights attached to the Special Voting Share.

1.2

Interpretation Not Affected by Headings

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement.  Unless otherwise
specified, references to an "Article" or "Section" refer to the specified
Article or Section of this Agreement.

1.3

Number, Gender, etc.

Unless the context otherwise clearly requires, words used herein importing the
singular include the plural and vice versa and words imparting any gender shall
include all genders.

1.4

Date for any Action

If any date on which any action is required to be taken hereunder by any person
is not a Business Day, then such action shall be required to be taken on the
next succeeding day which is a Business Day.











ARTICLE 2
PURPOSE OF AGREEMENT

2.1

Establishment of Trust

The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries as herein provided.  The Parent, as the settlor of the Trust,
hereby appoints the Trustee as trustee of the Trust.  The Trustee shall hold the
Special Voting Share in order to enable the Trustee to exercise the Voting
Rights and shall hold the Exchange Right and the Automatic Exchange Right in
order to enable the Trustee to exercise or enforce such rights, in each case as
trustee for and on behalf of the Beneficiaries as provided in this Agreement.

ARTICLE 3
SPECIAL VOTING SHARE

3.1

Issue and Ownership of the Special Voting Share

Promptly following execution and delivery of this Agreement, the Parent shall
issue to the Trustee in certificated form the Special Voting Share to be
hereafter held of record by the Trustee as trustee for and on behalf of, and for
the use and benefit of, the Beneficiaries and in accordance with the provisions
of this Agreement.  The Parent hereby acknowledges receipt from the Trustee, as
trustee for and on behalf of the Beneficiaries, of $1.00 and other good and
valuable consideration (and the adequacy thereof) for the issuance of the
Special Voting Share by the Parent to the Trustee.  During the term of the
Trust, and subject to the terms and conditions of this Agreement, the Trustee
shall possess and be vested with full legal ownership of the Special Voting
Share and shall be entitled to exercise all of the rights and powers of an owner
with respect to the Special Voting Share; provided, however, that:

(a)

the Trustee shall hold the Special Voting Share and the legal title thereto as
trustee solely for the use and benefit of the Beneficiaries in accordance with
the provisions of this Agreement; and

(b)

except as specifically authorized by this Agreement, the Trustee shall have no
power or authority to sell, transfer, vote or otherwise deal in or with the
Special Voting Share and the Special Voting Share shall not be used or disposed
of by the Trustee for any purpose other than the purposes for which this Trust
is created pursuant to this Agreement.

3.2

Legended Share Certificates

Exchangeco shall cause each certificate representing Exchangeable Shares to bear
a legend notifying the Beneficiary of such shares of his, her or its right to
instruct the Trustee with respect to the exercise of that portion of the Voting
Rights which corresponds to the number of Exchangeable Shares held by each such
Beneficiary.

ARTICLE 4
EXERCISE OF VOTING RIGHTS

4.1

Voting Rights

The Trustee, as the holder of record of the Special Voting Share, shall be
entitled to exercise all of the Voting Rights, including the right to consent to
or vote in person or by proxy the Special











Voting Share, on any matter, question, proposal or proposition whatsoever that
may properly come before the shareholders of the Parent at a Parent Meeting or
is the subject of a Parent Consent.  The Voting Rights shall be and remain
vested in and exercised by the Trustee subject to the terms of this Agreement.
 Subject to Section 6.15:

(a)

the Trustee shall exercise the Voting Rights only on the basis of instructions
received pursuant to this ?Article 4 from Beneficiaries on the record date
established by the Parent or by applicable law for such Parent Meeting or Parent
Consent who are entitled to instruct the Trustee as to the voting thereof; and

(b)

to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights in respect of which such Beneficiary is entitled to
instruct the Trustee, the Trustee shall not exercise or permit the exercise of
such Voting Rights.

4.2

Number of Votes

With respect to all meetings of shareholders of the Parent at which holders of
Parent Shares are entitled to vote (each, a "Parent Meeting") and with respect
to all written consents sought from holders of Parent Shares (each, a "Parent
Consent"), each Beneficiary shall be entitled to instruct the Trustee to cast
and exercise, in the manner instructed, that number of votes equal to the
Equivalent Vote Amount for each Exchangeable Share owned of record by such
Beneficiary at the close of business on the record date established by the
Parent or by applicable law for such Parent Meeting or Parent Consent, as the
case may be (collectively, the "Beneficiary Votes"), in respect of each matter,
question, proposal or proposition to be voted on at such Parent Meeting or
consented to in connection with such Parent Consent.

4.3

Mailings to Shareholders

(a)

With respect to each Parent Meeting or Parent Consent, the Trustee will mail or
cause to be mailed (or otherwise communicate in the same manner as the Parent
utilizes in communications to holders of Parent Shares, subject to applicable
regulatory requirements and provided that such manner of communication is
reasonably available to the Trustee )  to each Beneficiary named in the
applicable List on the same day as the mailing (or other communication) with
respect thereto is commenced by the Parent to its shareholders:

(i)

a copy of such mailing, together with any related materials, including any proxy
or information statement or listing particulars, to be provided to shareholders
of the Parent;

(ii)

a statement that such Beneficiary is entitled to instruct the Trustee as to the
exercise of the Beneficiary Votes with respect to such Parent Meeting or Parent
Consent or, pursuant to Section ?4.7, to attend such Parent Meeting and to
exercise personally the Beneficiary Votes thereat;

(iii)

a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give (A) a proxy to such Beneficiary or his, her or its designee to
exercise personally such holder's Beneficiary Votes or (B) a proxy to a
designated agent or other representative of the Parent to exercise such holder's
Beneficiary Votes;













(iv)

a statement that if no such instructions are received from such Beneficiary, the
Beneficiary Votes to which the Beneficiary is entitled will not be exercised;

(v)

a form of direction such Beneficiary may use to direct and instruct the Trustee
as contemplated herein; and

(vi)

a statement of (A) the time and date by which such instructions must be received
by the Trustee in order for such instructions to be binding upon the Trustee,
which in the case of a Parent Meeting shall not be earlier than the close of
business on the Business Day immediately prior to the date by which the Parent
has required proxies to be deposited for such meeting, and (B) of the method for
revoking or amending such instructions.

(b)

The materials referred to in this Section ?4.3 shall be provided to the Trustee
by the Parent, and the materials referred to in Sections ?4.3(a)(ii),
?4.3(a)(iii), ?4.3(a)(iv), ?4.3(a)(v) and ?4.3(a)(vi) shall (if reasonably
practicable to do so) be subject to reasonable comment by the Trustee in a
timely manner. Subject to the foregoing, the Parent shall ensure that the
materials to be provided to the Trustee are provided in sufficient time to
permit the Trustee to comment as aforesaid and to send all materials to each
Beneficiary at the same time as such materials are first sent to holders of
Parent Shares.  The Parent agrees not to communicate with holders of Parent
Shares with respect to the materials referred to in this Section ?4.3 otherwise
than by mail unless such method of communication is also reasonably available to
the Trustee for communication with the Beneficiaries. Notwithstanding the
foregoing, the Parent may, at its option, exercise or cause to be exercised the
duties of the Trustee to deliver copies of all materials to all Beneficiaries as
required by this Section ?4.3 so long as, in each case, the Parent delivers a
certificate to the Trustee stating that the Parent has undertaken to perform the
obligations of the Trustee set forth in this Section ?4.3.

(c)

For the purpose of determining the number of Beneficiary Votes to which a
Beneficiary is entitled in respect of any Parent Meeting or Parent Consent, the
number of Exchangeable Shares owned of record by the Beneficiary shall be
determined at the close of business on the record date established by the Parent
or by applicable law for purposes of determining shareholders entitled to vote
at such Parent Meeting or in respect of such Parent Consent.  The Parent shall
notify the Trustee of any decision of the board of directors of the Parent with
respect to the calling of any Parent Meeting or any Parent Consent and shall
provide all necessary information and materials to the Trustee in each case
promptly and, in any event, in sufficient time to enable the Trustee to perform
the obligations of the Trustee set forth in this Section ?4.3.

4.4

Copies of Shareholder Information

The Parent shall deliver to the Trustee copies of all proxy materials (including
notices of Parent Meetings but excluding proxies to vote Parent Shares),
information statements, reports (including all interim and annual financial
statements) and other written communications that, in each case, are to be
distributed by the Parent from time to time to holders of Parent Shares in
sufficient quantities and in sufficient time so as to enable the Trustee to send
or cause to send those materials to each Beneficiary at the same time as such
materials are first sent to holders of Parent Shares.  The Trustee shall mail or
otherwise send to each Beneficiary on the list as of the record date established
for the meeting, at the expense of the Parent, copies of all such materials (and
all materials specifically directed to the Beneficiaries or to the Trustee for
the benefit of the











Beneficiaries by the Parent) received by the Trustee from the Parent
contemporaneously with the sending of such materials to holders of Parent
Shares.  The Trustee shall also make available for inspection by any Beneficiary
at the Trustee's principal office in Toronto, Ontario all proxy materials,
information statements, reports and other written communications that are:

(a)

received by the Trustee as the registered holder of the Special Voting Share and
made available by the Parent generally to the holders of Parent Shares; or

(b)

specifically directed to the Beneficiaries or to the Trustee for the benefit of
the Beneficiaries by the Parent.

Notwithstanding the foregoing, the Parent may, at its option, exercise the
duties of the Trustee to deliver copies of all such materials to all
Beneficiaries as required by this Section ?4.4 so long as, in each case, the
Parent delivers a certificate to the Trustee stating that the Parent has
undertaken to perform the obligations of the Trustee set forth in this Section
?4.4.

4.5

Other Materials

As soon as reasonably practicable after receipt by the Parent or shareholders of
the Parent (if such receipt is known by the Parent) of any material sent or
given by or on behalf of a third party to holders of Parent Shares generally,
including dissident proxy and information circulars (and related information and
material) and take-over bid and securities exchange take-over bid circulars (and
related information and material), provided such material has not been sent to
the Beneficiaries by or on behalf of such third party, the Parent shall use its
reasonable efforts to obtain and deliver to the Trustee copies thereof in
sufficient quantities so as to enable the Trustee to forward such material
(unless the same has been provided directly to Beneficiaries by such third
party) to each Beneficiary as soon as possible thereafter.  As soon as
reasonably practicable after receipt thereof, the Trustee shall mail or
otherwise send to each Beneficiary, at the expense of the Parent, copies of all
such materials received by the Trustee from the Parent.  The Trustee shall also
make available for inspection by any Beneficiary at the Trustee's principal
office in Toronto, Ontario copies of all such materials.  Notwithstanding the
foregoing, the Parent may, at its option, exercise the duties of the Trustee to
deliver copies of all such materials to all Beneficiaries as required by this
Section ?4.5 so long as, in each case, the Parent delivers a certificate to the
Trustee stating that the Parent has undertaken to perform the obligations of the
Trustee set forth in this Section ?4.5.

4.6

List of Persons Entitled to Vote

Exchangeco shall, (a) prior to each annual, general and special Parent Meeting
or the seeking of any Parent Consent and (b) forthwith upon each request made at
any time by the Trustee in writing, prepare or cause to be prepared a list (a
"List") of the names and addresses of the Beneficiaries arranged in alphabetical
order and showing the number of Exchangeable Shares held of record by each such
Beneficiary, in each case at the close of business on the date specified by the
Trustee in such request or, in the case of a List prepared in connection with a
Parent Meeting or Parent Consent, at the close of business on the record date
established by the Parent or pursuant to applicable law for determining the
holders of Parent Shares entitled to receive notice of and/or to vote at such
Parent Meeting or to give consent in connection with such Parent Consent.  Each
such List shall be delivered to the Trustee promptly after receipt by Exchangeco
of such request or the record date for such meeting or consent, as the case may
be, and, in any event, within sufficient time as to permit the Trustee to
perform its obligations under this Agreement. The Parent agrees to give
Exchangeco notice (with a copy to the Trustee) of the calling of any Parent
Meeting or the seeking of any Parent Consent, together with the record date
therefor, sufficiently prior to the date of the calling of such meeting or
seeking of such consent, so as to enable Exchangeco to perform its obligations
under this Section ?4.6.













4.7

Entitlement to Direct Votes

Subject to Section ?4.8 and Section ?4.11, any Beneficiary named in a List
prepared in connection with any Parent Meeting or Parent Consent shall be
entitled to (a) instruct the Trustee in the manner described in Section ?4.2
with respect to the exercise of the Beneficiary Votes to which such Beneficiary
is entitled, (b)  in the case of a Parent Meeting, attend such meeting and
personally exercise thereat (or to exercise with respect to any written
consent), as the proxy of the Trustee, the Beneficiary Votes to which such
Beneficiary is entitled or (c) in the case of a Parent Meeting, appoint a third
party as the proxy of the Trustee to attend such meeting and exercise thereat
the Beneficiary Votes to which such Beneficiary is entitled except, in each
case, to the extent that such Beneficiary has transferred the ownership of any
Exchangeable Shares in respect of which such Beneficiary is entitled to
Beneficiary Votes after the close of business on the record date for such
meeting or seeking of consent.

4.8

Voting by Trustee and Attendance of Trustee Representative at Meeting

(a)

In connection with each Parent Meeting and Parent Consent, the Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section ?4.2, the Beneficiary Votes as
to which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the instructions) other than any Beneficiary
Votes that are the subject of Section ?4.8(b); provided, however, that such
written instructions are received by the Trustee from the Beneficiary prior to
the time and date fixed by the Trustee for receipt of such instruction in the
notice given by the Trustee to the Beneficiary pursuant to Section ?4.3.

(b)

To the extent so instructed in accordance with the terms of this Agreement, the
Trustee shall cause a representative who is empowered by it to sign and deliver,
on behalf of the Trustee, proxies for Voting Rights enabling a Beneficiary to
attend a Parent Meeting.  Upon submission by a Beneficiary (or its designee)
named in the List prepared in connection with the relevant meeting of
identification satisfactory to the Trustee's representative, and at the
Beneficiary's request, such representative shall sign and deliver to such
Beneficiary (or its designee) a proxy to exercise personally the Beneficiary
Votes as to which such Beneficiary is otherwise entitled hereunder to direct the
vote, if such Beneficiary either (i) has not previously given the Trustee
instructions pursuant to Section ?4.3 in respect of such meeting or (ii) submits
to such representative written revocation of any such previous instructions.  At
such meeting, the Beneficiary (or its designee) exercising such Beneficiary
Votes in accordance with such proxy shall have the same rights in respect of
such Beneficiary Votes as the Trustee to speak at the meeting in favour of any
matter, question, proposal or proposition, to vote by way of ballot at the
meeting in respect of any matter, question, proposal or proposition and to vote
at such meeting by way of a show of hands in respect of any matter, question or
proposition.

4.9

Distribution of Written Materials

Any written materials distributed by the Trustee to the Beneficiaries pursuant
to this Agreement shall be sent by mail (or otherwise communicated in the same
manner as the Parent utilizes in communications to holders of Parent Shares,
subject to applicable regulatory requirementsprovided such manner of
communications is reasonably available to the Trustee) to each Beneficiary at
its address as shown on the register of holders of Exchangeable Shares
maintained by the registrar.  In connection with each such distribution,
Exchangeco shall provide or cause to be provided to the Trustee for purposes of
communication, on a timely basis and











without charge or other expense, (a) a current List and (b) upon the request of
the Trustee, mailing labels to enable the Trustee to carry out its duties under
this Agreement.  Exchangeco's obligations under this Section ?4.9 shall be
deemed satisfied to the extent the Parent exercises its option to perform the
duties of the Trustee to deliver copies of materials to each Beneficiary and
Exchangeco provides the required information and materials to the Parent.

4.10

Termination of Voting Rights

Except as otherwise provided in the Exchangeable Share Provisions, all of the
rights of a Beneficiary with respect to the Beneficiary Votes exercisable in
respect of the Exchangeable Shares held by such Beneficiary, including the right
to instruct the Trustee as to the voting of or to vote personally such
Beneficiary Votes, shall lapse and be deemed to be surrendered by the
Beneficiary to the Parent or Callco, as the case may be, and such Beneficiary
Votes and the Voting Rights represented thereby shall cease immediately upon:

(a)

the delivery by such holder to the Trustee of the certificates representing such
Exchangeable Shares in connection with the exercise by the Beneficiary of the
Exchange Right;

(b)

the occurrence of the automatic exchange of Exchangeable Shares for Parent
Shares, as specified in ?Article 5;

(c)

the retraction or redemption of Exchangeable Shares pursuant to Section 27.6 or
27.7 of the Exchangeable Share Provisions;

(d)

the effective date of the liquidation, dissolution or winding-up of Exchangeco
or any other distribution of the assets of Exchangeco among its shareholders for
the purpose of winding up its affairs pursuant to Section 27.5 of the
Exchangeable Share Provisions; or

(e)

the purchase of Exchangeable Shares from the holder thereof by the Parent or
Callco, as the case may be, pursuant to the exercise by the Parent or Callco of
the Liquidation Call Right, the Redemption Call Right, the Change of Law Call
Right or the Retraction Call Right (unless, in any case, the Parent or Callco,
as the case may be, shall not have delivered the requisite consideration
deliverable in exchange therefor).

4.11

Disclosure of Interest in Exchangeable Shares

The Trustee or Exchangeco shall be entitled to require any Beneficiary or any
person whom the Trustee or Exchangeco, as the case may be, knows or has
reasonable cause to believe holds any interest whatsoever in an Exchangeable
Share to (a) confirm that fact or (b) give such details as to whom has an
interest in such Exchangeable Share, in each case as would be required (if the
Exchangeable Shares were a class of "equity shares" of Exchangeco) under the
constating documents of the Parent or any laws or regulations applicable to
Exchangeco and/or the Parent, or pursuant to the rules or regulations of any
regulatory agency applicable to Exchangeco and/or the Parent, if and only to the
extent that the Exchangeable Shares were Parent Shares.  If a Beneficiary does
not provide the information required to be provided by such Beneficiary pursuant
to this Section ?4.11, the board of directors of the Parent may take any action
permitted under the constating documents of the Parent or any laws or
regulations applicable to Exchangeco and/or the Parent, or pursuant to the rules
or regulations of any regulatory agency applicable to Exchangeco and/or the
Parent, with respect to the Voting Rights relating to the Exchangeable Shares
held by such Beneficiary.











ARTICLE 5
EXCHANGE AND AUTOMATIC EXCHANGE

5.1

Grant and Ownership of the Exchange Right and Automatic Exchange Right

(a)

The Parent and, in the case of the Exchange Right, Callco hereby grant to the
Trustee as trustee for and on behalf of, and for the use and benefit of, the
Beneficiaries (i) the right (the "Exchange Right"), upon the occurrence and
during the continuance of an Insolvency Event, to require the Parent or Callco
to purchase from each or any Beneficiary all or any part of the Exchangeable
Shares held by such Beneficiary, all in accordance with the provisions of this
Agreement, and (ii) the Automatic Exchange Right.  Each of the Parent and, in
the case of the Exchange Right, Callco hereby acknowledges receipt from the
Trustee as trustee for and on behalf of the Beneficiaries of good and valuable
consideration (and the adequacy thereof) for the grant of the Exchange Right and
the Automatic Exchange Right by the Parent or Callco, as the case may be, to the
Trustee.

(b)

During the term of the Trust, and subject to the terms and conditions of this
Agreement, the Trustee shall possess and be vested with full legal ownership of
the Exchange Right and the Automatic Exchange Right and shall be entitled to
exercise all of the rights and powers of an owner with respect to the Exchange
Right and the Automatic Exchange Right, provided that the Trustee shall:

(i)

hold the Exchange Right and the Automatic Exchange Right and the legal title
thereto as trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

(ii)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Right, and the Trustee shall not exercise any such rights for any
purpose other than the purposes for which the Trust is created pursuant to this
Agreement.

(c)

The obligations of the Parent and Exchangeco to issue Parent Shares pursuant to
the Automatic Exchange Right or the Exchange Right are subject to all applicable
laws and regulatory or stock exchange requirements.

5.2

Legended Share Certificates

Exchangeco shall cause each certificate representing Exchangeable Shares to bear
a legend notifying the Beneficiary in respect of the Exchangeable Shares
represented by such certificate of (a) his, her or its right to instruct the
Trustee with respect to the exercise of the Exchange Right in respect of the
Exchangeable Shares held by such Beneficiary and (b) the Automatic Exchange
Right.

5.3

General Exercise of Exchange Right

The Exchange Right shall be and remain vested in and exercisable by the Trustee.
 Subject to Section ?6.14, the Trustee shall exercise the Exchange Right only on
the basis of instructions received pursuant to this ?Article 5 from
Beneficiaries entitled to instruct the Trustee as to the exercise thereof.  To
the extent that no instructions are received from any Beneficiary with











respect to the Exchange Right, the Trustee shall not exercise or permit the
exercise of the Exchange Right.

5.4

Purchase Price

The purchase price payable by the Parent or Callco, as the case may be, for each
Exchangeable Share to be purchased by the Parent or Callco, as the case may be,
pursuant to the exercise of the Exchange Right shall be an amount per share
equal to the Exchangeable Share Price on the last Business Day prior to the day
of the closing of the purchase and sale of such Exchangeable Share pursuant to
such exercise of the Exchange Right, which price may be satisfied only by the
Parent or Callco, as the case may be, delivering or causing to be delivered to
the Trustee, on behalf of the relevant Beneficiary, the Exchangeable Share
Consideration representing such Exchangeable Share Price. For further clarity,
the Trustee is not required to perform any calculations with regards to the
Exchange Right.

5.5

Exercise Instructions

Subject to the terms and conditions set forth herein, a Beneficiary shall be
entitled upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Beneficiary.
 In order to cause the Trustee to exercise the Exchange Right with respect to
all or any part of the Exchangeable Shares registered in the name of a
Beneficiary, such Beneficiary shall deliver to the Trustee, in person or by
certified or registered mail, at its principal office in Toronto, Ontario or at
such other place as the Trustee may from time to time designate by written
notice to the Beneficiaries, the certificates representing the Exchangeable
Shares which such Beneficiary desires the Parent or Callco to purchase, duly
endorsed in blank for transfer, and accompanied by such other documents and
instruments as may be required to effect a transfer of the Exchangeable Shares
under the Business Corporations Act (British Columbia), the constating documents
of Exchangeco and such additional documents and instruments as the Parent,
Exchangeco or the Trustee may reasonably require together with:

(a)

a duly completed form of notice of exercise of the Exchange Right, contained on
the reverse of or attached to the Exchangeable Share certificates, stating (i)
that the Beneficiary thereby instructs the Trustee to exercise the Exchange
Right so as to require the Parent or Callco to purchase from the Beneficiary the
number of Exchangeable Shares specified therein, (ii) that such Beneficiary has
good title to and owns all such Exchangeable Shares to be acquired by the Parent
or Callco free and clear of all liens, claims, security interests and
encumbrances, (iii) the names in which the certificates representing Parent
Shares issuable in connection with the exercise of the Exchange Right are to be
issued and (iv) the names and addresses of the persons to whom such new
certificates should be delivered; and

(b)

payment (or evidence satisfactory to the Parent, Exchangeco and the Trustee of
payment) of the taxes (if any) payable as contemplated by Section ?5.8 of this
Agreement.

If only a part of the Exchangeable Shares represented by any certificate or
certificates delivered to the Trustee are to be purchased by the Parent or
Callco pursuant to the exercise of the Exchange Right, a new certificate for the
balance of such Exchangeable Shares shall be issued to the holder by the
Transfer Agent for the Exchangeable Shares at the expense of Exchangeco.













5.6

Delivery of Parent Shares; Effect of Exercise

Promptly after the receipt by the Trustee of the certificates representing the
Exchangeable Shares which a Beneficiary desires the Parent or Callco to purchase
pursuant to the exercise of the Exchange Right, together with a notice of
exercise and such other documents and instruments specified by Section ?5.5, the
Trustee shall notify the Parent, Callco and Exchangeco of its receipt of the
same, which notice to the Parent, Callco and Exchangeco shall constitute
exercise of the Exchange Right by the Trustee on behalf of such Beneficiary in
respect of such Exchangeable Shares, and the Parent or Callco, as the case may
be, shall promptly thereafter deliver or cause to be delivered to the Trustee,
for delivery to such Beneficiary (or to such other persons, if any, properly
designated by such Beneficiary) the Exchangeable Share Consideration deliverable
in connection with such exercise of the Exchange Right; provided, however, that
no such delivery shall be made unless and until the Beneficiary requesting the
same shall have paid (or provided evidence satisfactory to the Parent, Callco,
Exchangeco and the Trustee of the payment of) the taxes (if any) payable as
contemplated by Section ?5.8 of this Agreement.  Immediately upon the giving of
notice by the Trustee to the Parent, Callco and Exchangeco of any exercise of
the Exchange Right, as provided in this Section ?5.6, the closing of the
transaction of purchase and sale contemplated by the Exchange Right shall be
deemed to have occurred, and the Beneficiary in respect of such Exchangeable
Shares shall be deemed to have transferred to the Parent or Callco, as the case
may be, all of such Beneficiary's right, title and interest in and to such
Exchangeable Shares and in the related interest in the Trust Estate and shall
cease to be a holder of such Exchangeable Shares and shall not be entitled to
exercise any of the rights of a holder in respect thereof, other than the right
to receive the total Exchangeable Share Consideration in respect of such
Exchangeable Shares, unless such Exchangeable Share Consideration is not
delivered by the Parent or Callco, as the case may be, to the Trustee for
delivery to such Beneficiary (or to such other person, if any, properly
designated by such Beneficiary) within five Business Days of the date of the
giving of such notice by the Trustee, in which case the rights of the
Beneficiary shall remain unaffected until such Exchangeable Share Consideration
is so delivered.  Upon delivery of such Exchangeable Share Consideration to the
Trustee, the Trustee shall promptly deliver such Exchangeable Share
Consideration to such Beneficiary (or to such other person, if any, properly
designated by such Beneficiary).  Concurrently with the closing of the
transaction of purchase and sale contemplated by such exercise of the Exchange
Right, the Beneficiary shall be considered and deemed for all purposes to be the
holder of the Parent Shares delivered to it pursuant to such exercise of the
Exchange Right.

5.7

Exercise of Exchange Right Subsequent to Retraction

In the event that a Beneficiary has exercised its retraction right under Section
27.7 the Exchangeable Share Provisions to require Exchangeco to redeem any or
all of the Exchangeable Shares held by the Beneficiary (the "Retracted Shares")
and, (a) is notified by Exchangeco pursuant to the Exchangeable Share Provisions
that Exchangeco will not be permitted as a result of solvency requirements of
applicable law to redeem all such Retracted Shares; (b) provided that neither
the Parent nor Callco shall have exercised its Retraction Call Right with
respect to the Retracted Shares; and (c) that the Beneficiary shall not have
revoked the retraction request delivered by the Beneficiary to Exchangeco
pursuant to the Exchangeable Share Provisions, Exchangeco and the Beneficiary
shall be required to provide the Trustee of written notice that (a) and (b)
herein have occurred and further provided the Beneficiary has confirmed (c)
herein to the Trustee, then  the retraction request will constitute and will be
deemed to constitute notice from the Beneficiary to the Trustee instructing the
Trustee to exercise the Exchange Right with respect to those Retracted Shares
that Exchangeco is unable to redeem.  In any such event, Exchangeco hereby
agrees with the Trustee, and in favour of the Beneficiary, promptly to notify
the Trustee of











such prohibition against Exchangeco  and non-exercise of Retraction Call Rights
by the Parent or Callco and to forward or cause to be forwarded to the Trustee
all relevant materials delivered by the Beneficiary to Exchangeco or to the
Transfer Agent in connection with such proposed redemption of the Retracted
Shares and the Trustee will upon confirmation from the Beneficiary of their
non-revocation of the retraction request, exercise the Exchange Right with
respect to the Retracted Shares that Exchangeco is not permitted to redeem and
will require the Parent or, at the option of the Parent, Callco to purchase such
shares in accordance with the provisions of this ?Article 5.

5.8

Stamp or Other Transfer Taxes

Upon any sale of Exchangeable Shares to the Parent pursuant to the exercise of
the Exchange Right or the Automatic Exchange Right, the share certificate or
certificates representing the Parent Shares to be delivered in connection with
the payment of the purchase price therefor shall be issued in the name of the
Beneficiary in respect of the Exchangeable Shares so sold or, if permitted under
applicable law, in such names as such Beneficiary may otherwise direct in
writing without charge to the holder of the Exchangeable Shares so sold;
provided, however, that such Beneficiary (a) shall pay (and none of the Parent,
Callco, Exchangeco or the Trustee shall be required to pay) any documentary,
stamp, transfer of other taxes that may be payable in respect of any transfer
involved in the issuance or delivery of such shares to a person other than such
Beneficiary or (b) shall have evidenced to the satisfaction of the Parent,
Callco, Exchangeco and the Trustee that such taxes (if any) have been paid.

5.9

Notice of Insolvency Event

As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, the Parent and Exchangeco shall give written notice thereof to
the Trustee.  As soon as practicable after receiving notice from the Parent or
Exchangeco of the occurrence of an Insolvency Event, or upon the Trustee
otherwise becoming aware of an Insolvency Event, the Trustee shall mail to each
Beneficiary, at the expense of the Parent (such funds to be received in
advance), a notice of such Insolvency Event in the form provided by the Parent,
which notice shall contain a brief statement of the rights of the Beneficiaries
with respect to the Exchange Right.

5.10

Automatic Exchange on Liquidation of the Parent

(a)

The Parent shall give the Trustee written notice of each of the following events
(each, a "Liquidation Event") at the time set forth below:

(i)

in the event of any determination by the board of directors of the Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to the Parent or to effect any other distribution of assets of the
Parent among its shareholders for the purpose of winding up its affairs, at
least 30 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution; and

(ii)

as soon as practicable following the earlier of (A) receipt by the Parent of
notice of and (B) the Parent otherwise becoming aware of any instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of the Parent or to effect any other distribution of
assets of the Parent among its shareholders for the purpose of winding up its











affairs, in each case where the Parent has failed to contest in good faith any
such proceeding commenced in respect of the Parent within 10 days of becoming
aware thereof.

(b)

As soon as practicable following receipt by the Trustee from the Parent of
notice of a Liquidation Event, the Trustee shall give notice thereof to the
Beneficiaries.  Such notice shall be provided by the Parent to the Trustee and
shall include a brief description of the automatic exchange of Exchangeable
Shares for Parent Shares provided for in Section ?5.10(c) (the "Automatic
Exchange Right").

(c)

In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Parent Shares in the distribution of assets of the Parent in
connection with a Liquidation Event, immediately prior to the effective date
(the "Liquidation Event Effective Date") of a Liquidation Event, each of then
outstanding Exchangeable Shares (other than Exchangeable Shares held by the
Parent and its affiliates) shall be automatically exchanged for one Parent
Share.  To effect such automatic exchange, the Parent shall purchase each such
Exchangeable Share outstanding immediately prior to the Liquidation Event
Effective Date, and each Beneficiary shall sell each Exchangeable Shares held by
it at such time, free and clear of any lien, claim or encumbrance, for a
purchase price per share equal to the Exchangeable Share Price on the last
Business Day immediately prior to the Liquidation Event Effective Date, which
price shall be satisfied in full by the Parent delivering to such holder the
Exchangeable Share Consideration representing such Exchangeable Share Price.

(d)

The closing of the transaction of purchase and sale contemplated by any exercise
of the Automatic Exchange Right shall be deemed to have occurred at the close of
business on the Business Day immediately prior to the Liquidation Event
Effective Date, and each Beneficiary shall be deemed to have transferred to the
Parent all of such Beneficiary's right, title and interest in and to the
Exchangeable Shares held by such Beneficiary free and clear of any lien, claim
or encumbrance and the related interest in the Trust Estate and each such
Beneficiary shall cease to be a holder of such Exchangeable Shares and the
Parent shall deliver or cause to be delivered to the Trustee, for delivery to
such Beneficiary, the Exchangeable Share Consideration deliverable to such
Beneficiary upon such exercise of the Automatic Exchange Right.  Concurrently
with each such Beneficiary ceasing to be a holder of Exchangeable Shares, such
Beneficiary shall be considered and deemed for all purposes to be the holder of
the Parent Shares included in the Exchangeable Share Consideration to be
delivered to such Beneficiary and the certificates held by such Beneficiary
previously representing the Exchangeable Shares exchanged by the Beneficiary
with the Parent pursuant to the exercise of the Automatic Exchange Right shall
thereafter be deemed to represent the Parent Shares issued to such Beneficiary
by the Parent pursuant to the exercise of the Automatic Exchange Right.  Upon
the request of any Beneficiary and the surrender by such Beneficiary of
Exchangeable Share certificates deemed to represent Parent Shares, duly endorsed
in blank and accompanied by such instruments of transfer as the Parent may
reasonably require, the Parent shall deliver or cause to be delivered to such
Beneficiary certificates representing the Parent Shares of which the Beneficiary
is the holder.

5.11

Withholding Rights

The Parent, Callco and Exchangeco shall be entitled to deduct and withhold from
any dividend, distribution, price or other consideration otherwise payable under
this Agreement to any holder of











Exchangeable Shares or Parent Shares such amounts as the Parent, Callco or
Exchangeco is required to deduct and withhold with respect to such payment under
the Income Tax Act (Canada) or United States tax laws or any provision of
provincial, state, local or foreign tax Law, in each case as amended or
succeeded. To the extent that amounts are so withheld, such withheld amounts
shall be treated for all purposes as having been paid to the holder of the
shares in respect of which such deduction and withholding was made, provided
that such withheld amounts are actually remitted to the appropriate taxing
agency. To the extent that the amount so required to be deducted or withheld
from any payment to a holder exceeds the cash portion of the consideration
otherwise payable to the holder, the Parent, Callco or Exchangeco are hereby
authorized to sell or otherwise dispose of such portion of the consideration as
is necessary to provide sufficient funds to the Parent, Callco or Exchangeco as
the case may be, to enable it to comply with such deduction or withholding
requirement and the Parent, Callco or Exchangeco as the case may be, shall
notify the holder thereof and remit to such holder any unapplied balance of the
net proceeds of such sale.

ARTICLE 6
CONCERNING THE TRUSTEE

6.1

Powers and Duties of the Trustee

(a)

The rights, powers, duties and authorities of the Trustee under this Agreement,
in its capacity as Trustee of the Trust, shall include:

(i)

receipt and deposit of the Special Voting Share from the Parent as trustee for
and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

(ii)

granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

(iii)

voting the Beneficiary Votes in accordance with the provisions of this
Agreement;

(iv)

receiving the grant of the Exchange Right from the Parent and Callco, and the
Automatic Exchange Right from the Parent, as trustee for and on behalf of the
Beneficiaries in accordance with the provisions of this Agreement;

(v)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Right, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries any
requisite documents and distributing to such Beneficiaries the Exchangeable
Share Consideration to which such Beneficiaries are entitled pursuant to the
exercise of the Exchange Right or the Automatic Exchange Right, as the case may
be;

(vi)

holding title to the Trust Estate;

(vii)

taking action at the direction of a Beneficiary or Beneficiaries to enforce the
obligations of the Parent, Callco and Exchangeco under this Agreement in
accordance with Section ?6.5 herein; and













(viii)

taking such other actions and doing such other things as are specifically
provided in this Agreement to be carried out by the Trustee.

(b)

In the exercise of such rights, powers, duties and authorities, the Trustee
shall have (and is granted) such incidental and additional rights, powers,
duties and authority not in conflict with any of the provisions of this
Agreement as the Trustee, acting in good faith has been instructed by the
Beneficiaries or counsel are, appropriate or desirable to effect the purpose of
the Trust.  

(c)

The Trustee, in exercising its rights, powers, duties and authorities hereunder,
shall act honestly and in good faith and with a view to the best interests of
the Beneficiaries and shall exercise the care, diligence and skill that a
reasonably prudent trustee would exercise in comparable circumstances.

(d)

The Trustee shall not be bound to give notice or do or take any act, action or
proceeding by virtue of the powers conferred on it hereby unless and until it
shall be specifically required to do so under the terms hereof; nor shall the
Trustee be required to take any notice of, or to do, or to take any act, action
or proceeding as a result of any default or breach of any provision hereunder,
unless and until notified in writing of such default or breach, which notices
shall distinctly specify the default or breach desired to be brought to the
attention of the Trustee, and in the absence of such notice the Trustee may for
all purposes of this Agreement conclusively assume that no default or breach has
been made in the observance or performance of any of the representations,
warranties, covenants, agreements or conditions contained herein.

6.2

No Conflict of Interest

The Trustee represents to the Parent, Callco and Exchangeco that, to the best of
its knowledge and belief at the date of execution and delivery of this
Agreement, there exists no material conflict of interest in the role of the
Trustee as a fiduciary hereunder and the role of the Trustee in any other
capacity.  The Trustee shall, within 90 days after it becomes aware that such
material conflict of interest exists, either eliminate such material conflict of
interest or resign in the manner and with the effect specified in ?Article 9.
 If, notwithstanding the foregoing provisions of this Section ?6.2, the Trustee
has such a material conflict of interest, the validity and enforceability of
this Agreement shall not be affected in any manner whatsoever by reason only of
the existence of such material conflict of interest and  any interested party
may apply to the Ontario Superior Court of Justice for an order that the Trustee
be replaced as trustee hereunder.

6.3

Dealings with Transfer Agents, Registrars, etc.

(a)

Each of the Parent, Callco and Exchangeco irrevocably authorizes the Trustee,
from time to time, to:

(i)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Shares; and

(ii)

requisition, from time to time, from any such registrar or transfer agent, any
information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement.













(b)

Each of the Parent and Callco covenants that it shall supply the Trustee or its
transfer agent, as the case may be, in a timely manner with duly executed share
certificates for the purpose of completing the exercise from time to time of all
rights to acquire Parent Shares hereunder, under the Exchangeable Share
Provisions and under any other security or commitment given to the Beneficiaries
pursuant thereto, in each case pursuant to the provisions hereof or of the
Exchangeable Share Provisions or otherwise.

6.4

Books and Records

The Trustee shall keep available for inspection by the Parent, Callco and
Exchangeco at the Trustee's principal office in Toronto, Ontario correct and
complete books and records of account relating to the Trustee's actions under
this Agreement, including all relevant data relating to mailings and
instructions to and from Beneficiaries and all transactions pursuant to the
Exchange Right and the Automatic Exchange Right.

6.5

Indemnification Prior to Certain Actions by Trustee

(a)

The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
funding, security and indemnity against the costs, expenses and liabilities
which may be incurred by the Trustee therein or thereby, provided that no
Beneficiary shall be obligated to furnish to the Trustee any such funding,
security and indemnity in connection with the exercise by the Trustee of any of
its rights, duties, powers and authorities with respect to the Special Voting
Share pursuant to ?Article 4, subject to Section ?6.14, and with respect to the
Exchange Right and the Automatic Exchange Right pursuant to ?Article 5.

(b)

None of the provisions contained in this Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security and indemnified as aforesaid.

6.6

Action of Beneficiaries

No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the funding, security
and indemnity referred to in Section ?6.4 and the Trustee shall have failed to
act within a reasonable time thereafter.  In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Right or the Automatic Exchange Right except subject to the conditions and in
the manner herein provided, and that all powers and trusts hereunder shall be
exercised and all proceedings at law shall be instituted, had and maintained by
the Trustee, except only as herein provided, and in any event for the equal
benefit of all Beneficiaries.













6.7

Reliance Upon Declarations

The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions or reports
furnished pursuant to the provisions hereof or required by the Trustee to be
furnished to it in the exercise of its rights, powers, duties and authorities
hereunder if such statutory declarations, certificates, opinions or reports
comply with the provisions of Section ?6.8, if applicable, and with any other
applicable provisions of this Agreement.

6.8

Evidence and Authority to Trustee

(a)

The Parent, Callco and/or Exchangeco shall furnish to the Trustee evidence of
compliance with the conditions provided for in this Agreement relating to any
action or step required or permitted to be taken by the Parent, Callco and/or
Exchangeco or the Trustee under this Agreement or as a result of any obligation
imposed under this Agreement, including in respect of the Voting Rights, the
Exchange Right or the Automatic Exchange Right and the taking of any other
action to be taken by the Trustee at the request of or on the application of the
Parent, Callco and/or Exchangeco promptly if and when:

(i)

such evidence is required by any other section of this Agreement to be furnished
to the Trustee in accordance with the terms of this Section ?6.8; or

(ii)

the Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives the Parent, Callco and/or Exchangeco written notice
requiring it to furnish such evidence in relation to any particular action or
obligation specified in such notice.

(b)

Such evidence shall consist of an Officer's Certificate of the Parent, Callco
and/or Exchangeco or a statutory declaration or a certificate made by persons
entitled to sign an Officer's Certificate stating that any such condition has
been complied with in accordance with the terms of this Agreement.

(c)

Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Right or the taking of any other action
to be taken by the Trustee at the request or on the application of the Parent,
Callco and/or Exchangeco, and except as otherwise specifically provided herein,
such evidence may consist of a report or opinion of any solicitor, attorney,
auditor, accountant, appraiser, valuer or other expert or any other person whose
qualifications give authority to a statement made by such person; provided,
however, that if such report or opinion is furnished by a director, officer or
employee of the Parent, Callco and/or Exchangeco it shall be in the form of an
Officer's Certificate or a statutory declaration.

(d)

Each statutory declaration, Officer's Certificate, opinion or report furnished
to the Trustee as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the person giving the evidence:

(i)

declaring that such person has read and understands the provisions of this
Agreement relating to the condition in question;













(ii)

describing the nature and scope of the examination or investigation upon which
such person based the statutory declaration, certificate, statement or opinion;
and

(iii)

declaring that such person has made such examination or investigation as such
person believes is necessary to enable such person to make the statements or
give the opinions contained or expressed therein.

6.9

Experts, Advisers and Agents

The Trustee may:

(a)

in relation to this Agreement act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer or other expert (hereinafter, the  "Assistants"), whether
retained by the Trustee or by the Parent, Callco and/or Exchangeco or otherwise,
and may retain or employ such Assistants as may be necessary to the proper
discharge of its powers and duties and determination of its rights hereunder and
may pay proper and reasonable compensation for all such legal and other advice
or assistance as aforesaid.  The fees of such Assistants shall form part of the
reasonable fees of the Trustee hereunder and shall become payable in accordance
with ?Article 7 herein;

(b)

employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder; and

(c)

pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all reasonable
disbursements, costs and expenses made or incurred by it in the discharge of its
duties hereunder and in the management of the Trust.

6.10

Trustee Not Required to Give Security

The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.

6.11

Trustee Not Bound to Act on Request on Parent, Callco and/or Exchangeco’s
Request

Except as in this Agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of the Parent,
Callco and/or Exchangeco or of the respective directors thereof until a duly
authenticated copy of the instrument or resolution containing such direction or
request shall have been delivered to the Trustee, and the Trustee shall be
empowered to act upon any such copy purporting to be authenticated and believed
by the Trustee to be genuine.  

6.12

Trustee not Bound to Act

The Trustee shall have the right not to act and shall not be liable for refusing
to act if, due to a lack of information or for any other reason whatsoever, the
Trustee, in its sole judgment, determines that such act might cause it to be in
non-compliance with any applicable anti-money laundering or anti-terrorist
legislation, regulation or guideline.  Further, should the Trustee, in its











sole judgment, determine at any time that its acting under this Agreement has
resulted in its being in non-compliance with any applicable anti-money
laundering or anti-terrorist legislation, regulation or guideline, then it shall
have the right to resign on ten days written notice to the other parties to this
Agreement, provided that (a) the Trustee's written notice shall describe the
circumstances of such non-compliance and (b) if such circumstances are rectified
to the Trustee's satisfaction within such ten day period, such resignation shall
not be effective.

6.13

Authority to Carry on Business

The Trustee represents to the Parent, Callco and Exchangeco that, at the date of
execution and delivery by it of this Agreement, it is authorized to carry on the
business of a trust company in each of the Provinces and Territories of Canada
but if, notwithstanding the provisions of this Section ?6.13, it ceases to be so
authorized to carry on business, the validity and enforceability of this
Agreement granted in or resulting from the Trustee being a party to this
Agreement shall not be affected in any manner whatsoever by reason only of such
event but the Trustee shall, within 90 days after ceasing to be authorized to
carry on the business of a trust company in each of the Provinces or Territories
of Canada, either become so authorized or resign in the manner and with the
effect specified in ?Article 9.

6.14

Conflicting Claims

(a)

If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, in its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
 In so refusing, the Trustee may elect not to exercise any Voting Rights,
Exchange Right, Automatic Exchange Right or other rights subject to such
conflicting claims or demands and, in so doing, the Trustee shall not be or
become liable to any person on account of such election or its failure or
refusal to comply with any such conflicting claims or demands.  The Trustee
shall be entitled to continue to refrain from acting and to refuse to act until:

(i)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right, Automatic Exchange Right or other rights subject to such conflicting
claims or demands have been adjudicated by a final judgement of a court of
competent jurisdiction and all rights of appeal have expired; or

(ii)

all differences with respect to the Voting Rights, Exchange Right, Automatic
Exchange Right or other rights subject to such conflicting claims or demands
have been conclusively settled by a valid written agreement binding on all such
adverse claimants, and the Trustee shall have been furnished with an executed
copy of such agreement certified to be in full force and effect.

(b)

If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond and other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.













6.15

Acceptance of Trust

The Trustee hereby accepts the Trust created and provided for, by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.

6.16

Third Party Interests

Each party to this Agreement hereby represents to the Trustee that any account
to be opened by, or interest to be held by the Trustee in connection with this
Agreement, for or to the credit of such party, either (a) is not intended to be
used by or on behalf of any third party or (b) is intended to be used by or on
behalf of a third party, in which case such party hereto agrees to complete and
execute forthwith a declaration in the Trustee's prescribed form as to the
particulars of such third party.

6.17

Privacy

The parties acknowledge that Canadian federal and/or provincial legislation that
addresses the protection of individuals' personal information (collectively,
"Privacy Laws") applies to obligations and activities under this Agreement.
 Despite any other provision of this Agreement, no party shall take or direct
any action that would contravene, or cause the others to contravene, applicable
Privacy Laws.  The parties shall, prior to transferring or causing to be
transferred personal information to the Trustee, obtain and retain required
consents of the relevant individuals to the collection, use and disclosure of
their personal information, or shall have determined that such consents either
have previously been given upon which the parties can rely or are not required
under the Privacy Laws.  The Trustee shall use commercially reasonable efforts
to ensure that its services hereunder comply with Privacy Laws. Specifically,
the Trustee agrees (a) to have a designated chief privacy officer, (b) to
maintain policies and procedures to protect personal information and to receive
and respond to any privacy complaint or inquiry, (c) to use personal information
solely for the purposes of providing its services under or ancillary to this
Agreement and not to use it for any purpose except with the consent of or
direction from the other parties or the individual involved, (d) not to sell or
otherwise improperly disclose personal information to any third part and (e) to
employ administrative, physical and technological safeguards to reasonably
secure and protect personal information against loss, theft, or unauthorized
access, use or modification.

ARTICLE 7
COMPENSATION

7.1

Fees and Expenses of the Trustee

The Parent, Callco and Exchangeco jointly and severally agree to pay the Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and shall reimburse the Trustee for all reasonable expenses (including
taxes (other than taxes based on the net income or capital of the Trustee), fees
paid to legal counsel and other experts and advisors and agents and travel
expenses) and disbursements, including the cost and expense of any suit or
litigation of any character and any proceedings before any governmental agency,
in each case reasonably incurred by the Trustee in connection with its duties
under this Agreement; provided, however, that the Parent, Callco and Exchangeco
shall have no obligation to reimburse the Trustee for any expenses or
disbursements paid, incurred or suffered by the Trustee in any suit or
litigation or any











such proceedings in which the Trustee is determined to have acted in bad faith
or with fraud, gross negligence or wilful misconduct.  This section shall
survive the resignation or removal of the Trustee and the termination of this
Agreement.

ARTICLE 8
INDEMNIFICATION AND LIMITATION OF LIABILITY

8.1

Indemnification of the Trustee

(a)

The Parent, Callco and Exchangeco jointly and severally agree to indemnify and
hold harmless the Trustee and each of its directors, officers, employees and
agents appointed and acting in accordance with this Agreement (collectively, the
"Indemnified Parties") against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including the reasonable expenses of
the Trustee's legal counsel) which, without bad faith, fraud, gross negligence
or wilful misconduct on the part of such Indemnified Party, may be paid,
incurred or suffered by the Indemnified Party by reason or as a result of the
Trustee's acceptance or administration of the Trust, its compliance or
non-compliance with its duties set forth in this Agreement, or any written or
oral instruction delivered to the Trustee by the Parent, Callco or Exchangeco
pursuant hereto.

(b)

The Trustee shall promptly notify the Parent, Callco and Exchangeco of a claim
or of any action commenced against any Indemnified Parties promptly after the
Trustee or any of the Indemnified Parties shall have received written assertion
of such a claim or action or have been served with a summons or other first
legal process giving information as to the nature and basis of the claim or
action; provided, however, that the omission to so notify the Parent, Callco or
Exchangeco shall not relieve the Parent, Callco or Exchangeco of any liability
which any of them may have to any Indemnified Party except to the extent that
any such delay prejudices the defence of any such claim or action or results in
any increase in the liability which the Parent, Callco or Exchangeco have under
this indemnity.  Subject to (ii) below, the Parent, Callco and Exchangeco shall
be entitled to participate at their own expense in the defence and, if the
Parent, Callco and Exchangeco so elect at any time after receipt of such notice,
any of them may assume the defence of any suit brought to enforce any such
claim.  The Trustee shall have the right to employ separate counsel in any such
suit and participate in the defence thereof, and the fees and expenses of such
separate counsel shall be at the expense of the Parent, Callco and Exchangeco
unless (i) the employment of such counsel has not been authorized by the Parent,
Callco or Exchangeco, which authorization must not be unreasonably withheld  or
(ii) the named parties to any such suit include both the Trustee and the Parent,
Callco or Exchangeco and the Trustee shall have been advised by counsel
acceptable to the Parent, Callco and Exchangeco that there may be one or more
legal defences available to the Trustee that are different from or in addition
to those available to the Parent, Callco or Exchangeco and that, in the
judgement of such counsel, would present a conflict of interest were a joint
representation to be undertaken (in which case the Parent, Callco and Exchangeco
shall not have the right to assume the defence of such suit on behalf of the
Trustee but shall be liable to pay the reasonable fees and expenses of counsel
for the Trustee).  This indemnity shall survive the termination of the Trust and
the resignation or removal of the Trustee.













8.2

Limitation of Liability

The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate, except to the extent
that such loss is attributable to the bad faith, fraud, gross negligence or
wilful misconduct on the part of the Trustee.

ARTICLE 9
CHANGE OF TRUSTEE

9.1

Resignation

The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to the Parent, Callco and Exchangeco
specifying the date on which it desires to resign, provided that such notice
shall not be given less than 30 days before such desired resignation date unless
the Parent, Callco and Exchangeco otherwise agree and provided further that such
resignation shall not take effect until the date of the appointment of a
successor trustee and the acceptance of such appointment by the successor
trustee.  Upon receiving such notice of resignation, the Parent, Callco and
Exchangeco shall promptly appoint a successor trustee, which successor trustee
shall be a corporation organized and existing under the laws of Canada and
authorized to carry on the business of a trust company in all provinces and
territories of Canada, by written notice of appointment of such successor
trustee, one copy of which shall be delivered to the resigning trustee and one
copy to the successor trustee.  Failing the appointment and acceptance of a
successor trustee, a successor trustee may be appointed by order of a court of
competent jurisdiction upon application of one or more of the parties to this
Agreement.  If the retiring trustee is the party initiating an application for
the appointment of a successor trustee by order of a court of competent
jurisdiction, the Parent, Callco and Exchangeco shall be jointly and severally
liable to reimburse the retiring trustee for its legal costs and expenses in
connection with same.

9.2

Removal

The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days' prior
notice by written instrument executed by the Parent, Callco and Exchangeco, in
duplicate, one copy of which shall be delivered to the trustee so removed and
one copy to the successor trustee, provided that such removal shall not take
effect until the date of acceptance of appointment by the successor trustee.

9.3

Successor Trustee

Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to the Parent, Callco and Exchangeco and to its
predecessor trustee an instrument accepting such appointment.  Thereupon the
resignation or removal of the predecessor trustee shall become effective and
such successor trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with the like effect as if originally named as
trustee in this Agreement.  However, on the written request of the Parent,
Callco and Exchangeco or of the successor trustee, the trustee ceasing to act
shall, upon payment of any amounts then due to it pursuant to the provisions of
this Agreement, execute and deliver an instrument transferring to such successor
trustee all the rights and powers of the trustee so ceasing to act.  Upon the
request of any such successor trustee, the Parent, Callco, Exchangeco and such
predecessor trustee shall execute any and all instruments in writing for more
fully and certainly vesting in and confirming to such successor trustee all such











rights and powers.  Notwithstanding the foregoing, any corporation to which all
or substantially all of the business of the Trustee is transferred shall
automatically become the successor trustee without any further act.

9.4

Notice of Successor Trustee

Upon acceptance of appointment by a successor trustee as provided herein, the
Parent, Callco and Exchangeco shall cause to be mailed notice of the succession
of such trustee hereunder to each Beneficiary specified in a List.  If the
Parent, Callco or Exchangeco shall fail to cause such notice to be mailed within
ten days after acceptance of appointment by the successor trustee, the successor
trustee shall cause such notice to be mailed at the expense of the Parent,
Callco and Exchangeco.

ARTICLE 10
THE PARENT SUCCESSORS

10.1

Certain Requirements in Respect of Combination, etc.

So long as any Exchangeable Shares not owned by the Parent or its affiliates are
outstanding, the Parent shall not enter into any transaction (whether by way of
reconstruction, reorganization, consolidation, arrangement, amalgamation,
merger, transfer, sale, lease or otherwise) whereby all or substantially all of
its undertaking, property and assets would become the property of any other
person or, in the case of a merger, of the continuing corporation resulting
therefrom, provided that it may do so if:

(a)

such other person or continuing corporation (the "Parent Successor"), by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, a trust agreement supplemental hereto and
such other instruments (if any) as are necessary or advisable to evidence the
assumption by the Parent Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Parent Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of the Parent under this Agreement;
and

(b)

such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the Trustee or of the Beneficiaries hereunder.

10.2

Vesting of Powers in Successor

Whenever the conditions of Section ?10.1 have been duly observed and performed,
the parties, if required by Section ?10.1, shall execute and deliver the
supplemental trust agreement provided for in ?Article 11 and thereupon the
Parent Successor and such other person that may then be the issuer of the Parent
Shares shall possess and from time to time may exercise each and every right and
power of the Parent under this Agreement in the name of the Parent or otherwise
and any act or proceeding by any provision of this Agreement required to be done
or performed by the board of directors of the Parent or any officers of the
Parent may be done and performed with like force and effect by the directors or
officers of such Parent Successor.













10.3

Wholly-Owned Subsidiaries

Nothing herein shall be construed as preventing (a) the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of the Parent with or into the
Parent, (b) the winding-up, liquidation or dissolution of any wholly-owned
direct or indirect subsidiary of the Parent, provided that all of the assets of
such subsidiary are transferred to the Parent or another wholly-owned direct or
indirect subsidiary of the Parent, (c) any other distribution of the assets of
any wholly-owned direct or indirect subsidiary of the Parent among the
shareholders of such subsidiary for the purpose of winding up its affairs or (d)
any such transactions which are expressly permitted by this ?Article 10.

10.4

Successor Transactions

Notwithstanding the foregoing provisions of this ?Article 10, in the event of a
Parent Control Transaction:

(a)

in which the Parent merges or amalgamates with, or in which all or substantially
all of the then outstanding Parent Shares are acquired by, one or more other
corporations to which the Parent is, immediately before such merger,
amalgamation or acquisition, "related" within the meaning of the Income Tax Act
(Canada) (otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

(b)

which does not result in an acceleration of the Redemption Date in accordance
with paragraph (ii) of that definition; and

(c)

in which all or substantially all of the then outstanding Parent Shares are
converted into or exchanged for shares or rights to receive such shares (the
"Other Shares") of another corporation (the "Other Corporation") that,
immediately after such Parent Control Transaction, owns or controls, directly or
indirectly, the Parent,

then, (i) all references herein to "the Parent" shall thereafter be and be
deemed to be references to "Other Corporation" and all references herein to
"Parent Shares" shall thereafter be and be deemed to be references to "Other
Shares" (with appropriate adjustments, if any, as are required to result in a
holder of Exchangeable Shares on the exchange, redemption or retraction of such
shares pursuant to the Exchangeable Share Provisions or Article 4 of the
Exchange Agreement or exchange of such shares pursuant to this Agreement
immediately subsequent to the Parent Control Transaction being entitled to
receive that number of Other Shares equal to the number of Other Shares such
holder of Exchangeable Shares would have received if the exchange, redemption or
retraction of such shares pursuant to the Exchangeable Share Provisions or
Article 4 of the Exchange Agreement, or exchange of such shares pursuant to this
Agreement had occurred immediately prior to the Parent Control Transaction and
the Parent Control Transaction was completed) without any need to amend the
terms and conditions of this Agreement and without any further action required
and (ii) the Parent shall cause the Other Corporation to deposit one or more
voting securities of such Other Corporation to allow Beneficiaries to exercise
voting rights in respect of the Other Corporation substantially similar to those
provided for in this Agreement.











ARTICLE 11
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS

11.1

Amendments, Modifications, etc.

Subject to Section ?11.2, this Agreement may not be amended or modified except
by an agreement in writing executed by the Parent, Callco, Exchangeco and the
Trustee and approved by the Beneficiaries in accordance with Section 27.11(b) of
the Exchangeable Share Provisions.

11.2

Ministerial Amendments

Notwithstanding the provisions of Section ?11.1, the parties to this Agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of:

(a)

adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries if the board of directors of each of the Parent, Callco and
Exchangeco shall be of the good faith opinion and the Trustee, acting on the
advice of counsel, shall be of the opinion that such additions will not be
prejudicial in any material respect to the rights or interests of the
Beneficiaries as a whole;

(b)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of ?Article 10;

(c)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions arising
hereunder which, in the good faith opinion of the board of directors of each of
the Parent, Callco and Exchangeco and in the opinion of the Trustee, relying on
advice of counsel, it may be expedient to make, provided that each such board of
directors and the Trustee, are provided advice from counsel that such amendments
or modifications will not be prejudicial in any material respect to the rights
or interests of the Beneficiaries as a whole; or

(d)

making such changes or corrections which, on the advice of counsel to the
Parent, Callco, Exchangeco and the Trustee, are required for the purpose of
curing or correcting any ambiguity or defect or inconsistent provision or
clerical omission or mistake or manifest error, provided that each such board of
directors and the Trustee are provided advice from counsel that such changes or
corrections will not be prejudicial in any material respect to the rights or
interests of the Beneficiaries as a whole.

11.3

Meeting to Consider Amendments

Exchangeco, at the request of the Parent, shall call a meeting or meetings of
the Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto.  Any such meeting or meetings
shall be called and held in accordance with the constating documents of
Exchangeco, the Exchangeable Share Provisions and all applicable laws.

11.4

Changes in Capital of the Parent and Exchangeco

At all times after the occurrence of any event contemplated pursuant to Section
2.7 or 2.8 of the Support Agreement or otherwise, as a result of which either
Parent Shares or the Exchangeable











Shares or both are in any way changed, this Agreement shall forthwith be amended
and modified as necessary in order that it shall apply with full force and
effect, mutatis mutandis, to all new securities into which Parent Shares or the
Exchangeable Shares or both are so changed and the parties hereto shall execute
and deliver a supplemental trust agreement giving effect to and evidencing such
necessary amendments and modifications.

11.5

Execution of Supplemental Trust Agreements

Notwithstanding the provisions of Section ?11.1, from time to time the Parent,
Callco and Exchangeco (in each case, when authorized by a resolution of its
board of directors) and the Trustee may, subject to the provisions of this
Agreement, and they shall, when so directed by this Agreement, execute and
deliver by their proper officers, trust agreements or other instruments
supplemental hereto, which thereafter shall form part hereof, for any one or
more of the following purposes:

(a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of ?Article 10 and the successors of the Trustee or any successor
trustee in accordance with the provisions of ?Article 9;

(b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Right which, in the opinion of the Trustee, will not be prejudicial to the
interests of the Beneficiaries or are, in the opinion of counsel to the Trustee,
necessary or advisable in order to incorporate, reflect or comply with any
legislation the provisions of which apply to the Parent, Callco, Exchangeco, the
Trustee or this Agreement; and

(c)

for any other purposes not inconsistent with the provisions of this Agreement,
including to make or evidence any amendment or modification to this Agreement as
contemplated hereby; provided that, in the opinion of the Trustee relying on
advice from counsel, the rights of the Trustee and Beneficiaries will not be
prejudiced thereby.

ARTICLE 12
TERMINATION

12.1

Term

The Trust created by this Agreement shall continue until the earliest to occur
of the following events:

(a)

no outstanding Exchangeable Shares are held by a Beneficiary; and

(b)

each of the Parent, Callco and Exchangeco elects in writing to terminate the
Trust and such termination is approved by the Beneficiaries in accordance with
Section 27.11(b) of the Exchangeable Share Provisions.

12.2

Survival of Agreement

This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of ?Article 7 and ?Article 8 shall
survive any such termination of this Agreement.











ARTICLE 13
GENERAL

13.1

Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

13.2

Enurement

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns and, subject to the terms
hereof, to the benefit of the Beneficiaries.

13.3

Notices to Parties

Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by facsimile or email transmission (provided such transmission is recorded as
being transmitted successfully) to the parties at the following addresses:

(i)

if to the Exchangeco, Callco or the Parent:

iMedical Innovation

75 International Blvd., Suite 300

Toronto, Ontario M9W 6L0

Canada

Attention:

Waqaas Al-Siddiq

E-mail:

walsiddiq@biotricity.com

with a copy (which will not constitute notice) to:

Bennett Jones LLP

3400 One First Canadian Place
P.O. Box 130

Toronto, Ontario M5X 1A4

Canada

Attention:

Hugo Alves and Aaron Sonshine

Facsimile No.:

416.863.1716

E-mail:

AlvesH@bennettjones.com;   

 

SonshineA@bennettjones.com  











and to:




Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower 15th Floor

Uniondale, NY 11556-1425

USA

Attention:

Stephen E. Fox

Facsimile No.:

516.663.6780

E-mail:

sfox@rmfpc.com

(a)

In the case of Trustee to:

Computershare Trust Company of Canada
100 University Avenue, 11th Floor
Toronto, ON  M5J 2Y1

Attention:

Manager, Corporate Trust
Email:

corporatetrust.toronto@computershare.com
Fax:

416 981-9777

or at such other address as the party to which such notice or other
communication is to be given has last notified the party given the same in the
manner provided in this section, and if not given the same shall be deemed to
have been received on the date of such delivery or sending, provided in the case
of the Trustee, the notice is received prior to 5pm on a Business Day and if
after 5pm on a Business Day or a Day which is not a Business Day, it will be
deemed received on the next Business Day.

13.4

Notice to Beneficiaries

Any notice, request or other communication to be given to a Beneficiary shall be
in writing and shall be valid and effective if given by mail (postage pre-paid)
or by delivery, to the address of the holder recorded in the securities register
of Exchangeco or, in the event of the address of any such holder not being so
recorded, then at the last known address of such holder.  Any such notice,
request or other communication, if given by mail, shall be deemed to have been
given and received on the fifth day following the date of mailing and, if given
by delivery, shall be deemed to have been given and received on the date of
delivery.  Accidental failure or omission to give any notice, request or other
communication to one or more holders of Exchangeable Shares, or any defect in
such notice, shall not invalidate or otherwise alter or affect any action or
proceeding to be taken pursuant thereto.

13.5

Force Majeure

No party shall be liable to the other, or held in breach of this Agreement, if
prevented, hindered, or delayed in the performance or observance of any
provision contained herein by reason of act of God, riots, terrorism, acts of
war, epidemics, governmental action or judicial order, earthquakes or any other
similar causes (including, but not limited to, mechanical, electronic or
communication interruptions, disruptions or failures).  Performance times under
this Agreement shall be extended for a period of time equivalent to the time
lost because of any delay that is excusable under this Section ?13.5.













13.6

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

13.7

Jurisdiction

This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

13.8

Attornment

Each of the Parent, Callco, Exchangeco and the Trustee agrees that any action or
proceeding arising out of or relating to this Agreement may be instituted in the
courts of Ontario, waives any objection which it may have now or hereafter to
the venue of any such action or proceeding, irrevocably submits to the
non-exclusive jurisdiction of the said courts in any such action or proceeding,
agrees to be bound by any judgement of the said courts and not to seek, and
hereby waives, any review of the merits of any such judgement by the courts of
any other jurisdiction, and the Parent hereby appoints Exchangeco at its
registered office in the Province of Ontario as attorney for service of process.

13.9

Day Not a Business Day

In the event that any day on or before which any action required to be taken
hereunder is not a Business Day, then such action shall be required to be taken
on or before the requisite time on the next succeeding day that is a Business
Day.




[the remainder of this page is left intentionally blank – signature page
follows]











IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written by their respective officers thereunto duly authorized.




BIOTRICITY INC.

(formerly known as Metasolutions, Inc.)

Per:

/s/ Kazi Hasan

 

Name: Kazi Hasan
Title: Chief Executive Officer




1061806 B.C. LTD.

Per:

/s/ Kazi Hasan

 

Name: Kazi Hasan
Title: Authorized Signatory




1062024 B.C. LTD.

Per:

/s/ Kazi Hasan

 

Name: Kazi Hasan
Title: Authorized Signatory




COMPUTERSHARE TRUST COMPANY OF CANADA

 

 

 

 

Per:

/s/ Lisa M. Kudo

 

Name: Lisa M. Kudo

Title: Corporate Trust Officer




Per:

/s/ Danny Snider

 

Name: Danny Snider

Title: Corporate Trust Officer















